                            
Exhibit 10.59


HOLLYFRONTIER CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(Time-Based Vesting)
Pursuant to the terms and conditions of the HollyFrontier Corporation Long-Term
Incentive Compensation Plan (the “Plan”), and the associated Restricted Stock
Unit Agreement (Time-Based Vesting) which has been made separately available to
you (the “Agreement”), you are hereby granted an award to receive the number of
Restricted Stock Units (“RSUs”) set forth below, whereby each RSU represents the
right to receive one Share, plus rights to certain dividend equivalents
described in Section 3 of the Agreement, under the terms and conditions set
forth below, in the Agreement, and in the Plan. Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan or the Agreement.
You may obtain a copy of the Plan and a copy of the prospectus related to the
Shares by following the instructions attached as Appendix A. Additionally, you
may request a copy of the Plan or the prospectus by contacting Cara Whitesel at
Cara.Whitesel@hollyfrontier.com or 214.954.6530.
Grantee:


______________________
Date of Grant:


[●], 20[●] (“Date of Grant”)
Number of Restricted Stock Units:


______________________
Vesting Schedule:
The restrictions on all of the RSUs granted pursuant to the Agreement will
expire and the RSUs will vest according to the following schedule (or on the
first business day thereafter if the date below falls on a weekend) (each such
date, a “Regular Vesting Date”); provided, that (except as otherwise provided in
Section 6 of your Agreement) you remain in the employ of the Company or its
Subsidiaries continuously from the Date of Grant through such Regular Vesting
Dates (as determined under the Agreement).



On Each of the Following Regular Vesting Dates
Cumulative Portion of RSUs that will become Vested
December 15, 2018
One-third
December 15, 2019
One-third
December 15, 2020
One-third



Except as otherwise provided in Section 6 of your Agreement, all RSUs that have
not become vested and non-forfeitable pursuant to this Notice will be null and
void and forfeited to the Company in the event of your termination by the
Company or its Subsidiaries for any reason.


A-1



--------------------------------------------------------------------------------

                            
Exhibit 10.59


The Shares you receive upon settlement will be taxable to you in an amount equal
to the closing price of the Shares on the date of settlement. By accepting the
RSUs you acknowledge and agree that (a) you are not relying on any written or
oral statement or representation by the Company, its affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with this Notice of
Grant of Restricted Stock Units and the Agreement and your receipt, holding and
vesting of the RSUs, (b) in accepting the RSUs you are relying on your own
judgment and the judgment of the professionals of your choice with whom you have
consulted, and (c) a copy of the Agreement and the Plan has been made available
to you. By accepting the RSUs you hereby release, acquit and forever discharge
the Company Parties from all actions, causes of actions, suits, debts,
obligations, liabilities, claims, damages, losses, costs and expenses of any
nature whatsoever, known or unknown, on account of, arising out of, or in any
way related to the tax effects associated with this Notice of Grant of
Restricted Stock Unit and the Agreement and your receipt, holding and the
vesting of the RSUs.


HollyFrontier Corporation




    
George J. Damiris, Chief Executive Officer and President
Appendix A




A-2

